429 F.2d 1406
UNITED STATES of America ex rel. Otis CHESTNUT, Michael Brown, Stephen Martinot, Ellen Shallit, and Levi Laub, Petitioners-Appellees,v.CRIMINAL COURT OF the CITY OF NEW YORK, George F. McGrath, Commissioner of Corrections of the City of New York and Frank S. Hogan, District Attorney of New York County, Respondents-Appellants.
No. 286.
Docket 35209.
United States Court of Appeals, Second Circuit.
Argued September 16, 1970.
Decided September 18, 1970.

Basil R. Pollitt, Brooklyn, N. Y., Sanford M. Katz, New York City, for appellees.
Michael R. Juviler, David Otis Fuller, Jr., Asst. Dist. Attys., Frank S. Hogan, Dist. Atty., New York County, for appellants.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM:


1
Appeal from order, United States District Court for the Southern District of New York, Tyler, J., admitting petitioners to bail pending the determination by the district court of the merits of petitioners' application for a writ of federal habeas corpus.


2
Pending argument of the appeal the order below was stayed by order of Judge Anderson of this court. Inasmuch as there has been a complete hearing below on the merits of petitioners' claim, the case is remanded to the court below for its decision on the merits to be made as soon as possible consistent with due deliberation. In the interim the stay of the district court order admitting petitioners to bail will remain in effect.